DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2021 has been entered.

Allowable Subject Matter
Claims 1-3, 7-9, 11-14, 17, 18, 20-22 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, 7-9, 18, and 20-22 the prior art does not disclose or make obvious an ion mirror comprising a plurality of electrodes configured to generate an electric field region that reflects ions in a first dimension, wherein at least part of the electric field region has equipotential field lines that diverge, converge or curve as a function of position along a second, orthogonal dimensions, and electrodes on opposing sides of the ion mirror in a third orthogonal dimension comprising one or more first electrodes arranged on a first side of the ion mirror and a plurality of second electrodes 
In the prior art, Verentchikov (US 20170338094 A1, US 20130068942 A1, US 20140312221 A1) and Grinfeld (US 20150028198 A1) teach ion mirrors having converging field lines but do not teach electrodes on an orthogonal side of the ion mirror for generating equipotential field lines that diverge, converge or curve.  Ristroph (US 20110168880 A1) teaches an ion mirror having curved field lines but does not teach a plurality of electrodes arranged in a third dimension on opposite sides of the ion mirror for generating diverging, converging or curved field lines. 
Regarding claim 11-14 and 17, the prior art does not disclose or make obvious an ion mirror having an ion deflector configured to back steer the average trajectory of the ions in the drift direction thereby tilting the angle of the time front of the ions and where an electric field region having equipotential field lines that diverge or converge is configured to tilt the time front of the ions passing therethrough so as to at least partially counteract a tilting of the time front by the detector.  Stewart (US 20170098533 A1) teaches a deflector for correcting a tilt angle of a time front of an ion packet and Verentchikov (US 20130056627 A1) teaches steering using a double deflector but they do no teach tilting the angle of the time front of an ion mirror using a deflector and then correcting it using an ion mirror with diverging or converging equipotential lines.
Regarding claim 33, the prior art does not disclose or make obvious a multi-reflecting mass spectrometer having a pulsed ion source, a pair of parallel gridless ion mirrors, an ion detector, a deflector for steering ion trajectories for an angle psi, at least one electrode structure to form at least one electrically adjustable wedge electrostatic field for adjusting the time-front tilt angle of the ion packets wherein steering angles are arranged for denser folding of ion trajectories and/or for bypassing rims of the deflector or detector by ion packets, and where the time front angle and ion steering angle are adjusted for compensating aberrations at the detector. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881